Citation Nr: 9907002	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
hepatitis with jaundice.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1940 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In January 1999, the veteran testified at a video conference 
hearing before the undersigned member of the Board.  


REMAND

At his January 1999 video hearing, the veteran testified that 
the symptoms associated with his service-connected hepatitis 
are more disabling than currently evaluated.  

The record reflects that VA last examined the veteran in 
March 1997.  Although the veteran complained of upper and 
lower gastrointestinal symptoms, the examiner indicated that 
there was no evidence of chronic liver dysfunction or chronic 
hepatitis.  However, the veteran testified that since the 
March 1997 examination the symptoms associated with his 
hepatitis have increased.  Thus, the Board is of the view 
that a more contemporaneous examination would be helpful in 
an equitable disposition of this matter.  The Board points 
out that the veteran indicated at the hearing that he prefers 
to be examined at a VA facility in Huntington, West Virginia.  

In addition, the veteran's representative stated that there 
were outstanding VA outpatient and inpatient records since 
the veteran's hospitalization in September 1997.  It was 
indicated that the veteran was hospitalized for a hepatitis 
flare-up in November 1998 at a VA facility in Huntington, 
West Virginia.  The Board notes that these records may be 
pertinent to the veteran's claim, but they have not been 
associated with the veteran's claims file.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991)

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
obtain copies of treatment and 
hospitalization records pertaining to 
hepatitis at the Huntington, West 
Virginia medical facility since 1997.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified specialist, if 
available, at a VA facility located in 
Huntington, West Virginia, if possible, 
to determine the current severity his 
service-connected hepatitis with 

jaundice.  The claims folder must be 
available to the examiner for review 
prior to the examination.  A complete 
history should be taken, and all 
indicated studies should be performed.  
All clinical manifestations should be 
reported in detail.  The examiner should 
indicate the degree, if any, of 
gastrointestinal disturbance, any 
associated fatigue, mental depression, or 
anxiety as well as any dietary 
restrictions or other therapeutic 
measures deemed necessary.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim for an increased 
rating for hepatitis with jaundice.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  




Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any 

final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


